Citation Nr: 1236907	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  9-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions, including a May 2008 decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2008, the Veteran testified during a personal hearing at the RO and, in March 2011, he testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In an unappealed June 2011 decision, the Board denied the Veteran's claims for service connection for a kidney disorder and bilateral peripheral neuropathy and a rating in excess of 60 percent for residuals of status-post radical prostatectomy, prostate cancer.  At that time, the Board remanded the Veteran's claims for service connection for bilateral hearing loss and tinnitus to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

In an August 2012 signed statement, the Veteran said that VA provided medicine for his peripheral neuropathy and he wanted VA to acknowledge that this painful disease came from his exposure to herbicides although he did not seek additional compensation.  It is unclear if, by this statement, the Veteran seeks to reopen his previously denied claim for service connection for bilateral peripheral neuropathy.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate action, to include clarifying the Veteran's intent.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  During an April 2008 VA audiology examination, he gave a history of noise exposure due to weapons fire in service without hearing protection.  The VA examiner said that this type of noise exposure could have contributed to the Veteran's hearing loss but providing an opinion on the matter would be mere speculation.  The Board could not rely on this opinion to reach a determination in the Veteran's case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Thus, in June 2011, the Board remanded the Veteran's claims to the RO to afford him the opportunity to undergo a new VA examination.  In July 2011, the Veteran underwent VA audiology examination.  The examiner stated that the test results were invalid as to the Veteran's left ear only because "speech recognition thresholds and pure tone averages were not in agreement indicating poor reliability.  However, pure tone Stenger test was negative for functional/non-organic involvement at tested frequencies (500, 2000, and 3000 Hz)" (see July 2012 VA examination report at page 2).  Bilateral mixed hearing loss was diagnosed.  

The VA examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss because: "[p]atient's behavioral responses were inconsistent and resulted in a bilateral mixed loss.  The likelihood of this loss being mixed in origin with no other clinical manifestations suggesting possible conductive involvement is slim.  In addition, the inter-test reliability was judged to be fair.  Findings are not adequate for rating purposes" (Id. at 4).  Then, the VA examiner checked that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation as the Veteran's overall results were not deemed adequate for rating purposes due to unreliability (Id. at 5).

Here, the July 2011 VA examiner considered the examination findings unreliable, based upon the Veteran's inconsistent responses.  Thus, in the interest of due process and fairness, the Board is of the opinion that he should be afforded one additional opportunity to undergo VA examination to determine the etiology of his claimed bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the etiology of any diagnosed bilateral hearing loss and tinnitus found to be present.  A complete history of the claimed disorders should be obtained from the Veteran, including any post-service noise exposure.  Audiometric and any other indicated testing should be conducted and all clinical findings reported in detail.  The claims folders should be made available to the examining physician or audiologist for review.

For any hearing loss and/or tinnitus identified, the examiner should opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability, that it had its clinical onset or is otherwise related to the appellant's active duty service.  In providing this opinion, the examiner should consider the Veteran's credible report of exposure to acoustic trauma due to weapons fire in service.  Any opinion offered should be accompanied by a fully explanatory rationale.  

2.  Then, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If any claim remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


